COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE MATTER OF J. A. C., A                     §               No. 08-19-00042-CV
  JUVENILE,
                                                   §                  Appeal from the
                        Appellant.
                                                   §                 65th District Court

                                                   §             of El Paso County, Texas

                                                   §                  (TC# 1800828)

                                              §
                                            ORDER

       The Court has this day considered the Honorable Maria T. Ligon’s request for extension

of time to conduct the hearing and concludes the motion should be GRANTED.

       Therefore, the trial court has until March 26, 2021 to hold the hearing pursuant to this

Court’s order of January 20, 2021. The District Clerk shall prepare and forward a supplemental

clerk’s record containing the trial court’s orders and/or findings on or before April 5,

2021. Further, the transcription of the hearing shall be prepared, certified and filed with this Court

on or before April 5, 2021.

       IT IS SO ORDERED this 24th day of February, 2021.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.